        Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 1 of 24                            FILED
                                                                                        2020 Dec-29 PM 04:43
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

MICHAEL WAYNE KEETON,

        PLAINTIFF,

v.                                                    Case No.:


EQUIFAX INFORMATION                              I
SERVICES, LLC, EXPERIAN
INFORMATION SOLUTIONS, INC.,                          JURY TRIAL DEMANDED
MONEYLION, INC. AND TRANS
UNION, LLC,

       DEFENDANTS.

                                     COMPLAINT

       Plaintiff Michael Wayne Keeton (“Plaintiff”), by and through the undersigned

counsel, and with knowledge as to Plaintiff’s own acts, upon information, belief, and

investigation of counsel as to the acts of others, believing such allegations have

evidentiary support after a reasonable opportunity for further investigation or

discovery alleges against Defendants Equifax Information Services, LLC, Experian

Information Solutions, Inc., MoneyLion, Inc.1 and Trans Union, LLC as follows:

                           PRELIMINARY STATEMENT




1
 Defendants Equifax Information Services, LLC, Experian Information Solutions, Inc. and Trans
Union, LLC are referred to collectively as the CRA Defendants.
                                             1
       Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 2 of 24




      1.    This is an action for an actual, statutory and punitive damages, costs

and attorneys’ fees pursuant to 15 U.S.C. §§ 1681, et seq. (“Fair Credit Reporting

Act” or “FCRA").

      2.    Indeed,

            Credit is the lifeblood of the modern American economy, and for the
            American consumer access to credit has become inextricably tied to
            consumer credit scores as reported by credit reporting agencies. In
            1970, the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.
            (“FCRA”) was enacted “to ensure fair and accurate credit reporting,
            promote efficiency in the banking system, and protect consumer
            privacy.” Safeco Ins. Co. v. Burr, 551 U.S. 47, 52 (2007). Towards that
            end, the FCRA requires a company that reports consumer credit
            information, referred to as a consumer reporting agency (“CRA”), to
            “adopt reasonable procedures for meeting the needs of commerce”
            which are “fair and equitable to the consumer.” 15 U.S.C. § 1681(b).

Burke v. Experian Info. Sols., Inc., No. 1:10-CV-1064 AJT/TRJ, 2011 WL 1085874,

at *1 (E.D. Va. Mar. 18, 2011).

      3.    Accordingly, and

            In recognition of the critical role that CRAs play in the credit markets
            and the serious consequences borne by consumers because of
            inaccurate information disseminated in consumer credit reports
            prepared by CRAs, Congress placed on a CRA what can only be
            described as very high legal duties of care, set forth, as they apply to
            this case, in 15 U.S.C. §§ 1681e(b), 1681i(a)(1)(A), and 1681i(a)(3)(A).

Burke v. Experian Info. Sols., Inc., No. 1:10-CV-1064 AJT/TRJ, 2011 WL 1085874,

at *4 (E.D. Va. Mar. 18, 2011).

      4.    Congress made the following findings when it enacted the FCRA:
                                        2
        Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 3 of 24




      (1) The banking system is dependent upon fair and accurate credit reporting.
      Inaccurate credit reports directly impair the efficiency of the banking system,
      and unfair credit reporting methods undermine the public confidence which is
      essential to the continued functioning of the banking system.

      (2) An elaborate mechanism has been developed for investigating and
      evaluating the credit worthiness, credit standing, credit capacity, character,
      and general reputation of consumers.

      (3) Consumer reporting agencies have assumed a vital role in assembling and
      evaluating consumer credit and other information on consumers.

      (4) There is a need to ensure that consumer reporting agencies exercise their
      grave responsibilities with fairness, impartiality, and a respect for the
      consumer’s right to privacy.

15 U.S.C. § 1681(a)(1-4). Thus, one of the fundamental purposes of the FCRA is

“to require that consumer reporting agencies adopt reasonable procedures for

meeting the needs of commerce for consumer credit, personnel, insurance, and other

information in a manner which is fair and equitable to the consumer, with regard to

the confidentiality, accuracy, relevancy, and proper utilization of such information

in accordance with the requirements of this subchapter.” 15 U.S.C. § 1681(b).

Accordingly, “[t]he FCRA evinces Congress’ intent that consumer reporting

agencies, having the opportunity to reap profits through the collection and

dissemination of credit information, bear ‘grave responsibilities.’” Cushman v.

Trans Union, 115 F.3d 220, 225 (3d Cir. 1997).

      5.    On December 4, 2003, President George W. Bush signed into law the

                                         3
        Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 4 of 24




Fair and Accurate Credit Transactions Act (“FACTA”).2

       This legislation gives consumers unprecedented tools to fight identity theft
       and continued access to the most dynamic credit markets in the world. With a
       free credit report and powerful new tools to fight fraud, consumers have the
       ability to better protect themselves and their families.3

       6.     The stated purpose of FACTA is “to prevent identity theft, improve

resolution of consumer disputes, improve the accuracy of consumer records, make

improvements in the use of, and consumer access to, credit information, and for other

purposes.”4

       7.     Towards this end, Congress provided "powerful new tools" to

consumers, including the right to obtain fee credits reports due to identity theft.

Likewise, the FCRA imposes duties on persons who furnish information to CRAs

(“furnishers”). See 15 U.S.C. §§ 1681s-2(a), (2), (4), (5). Specifically, furnishers

must satisfy five duties after receipt of notice of a consumer dispute from a CRA.

15 U.S.C. § 1681s-2(b)(1)(A-E).

       8.     The CRA Defendants have been sued thousands of times wherein an

allegation was made that said defendants violated the FCRA.




3
    https://georgewbush-whitehouse.archives.gov/news/releases/2003/12/20031204-3.html   Last
visited December 10, 2020.
4
    https://www.govinfo.gov/content/pkg/PLAW-108publ159/pdf/PLAW-108publ159.pdf         Last
visited December 10, 2020.
                                             4
        Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 5 of 24




      9.     Similarly, MoneyLion has been the subject of over 1,000 complaints

made by consumers to the Better Business Bureau (“BBB”). The BBB added the

following alert on its website after the BBB discovered a pattern of complaints

received against MoneyLion since April 20195:

      Pattern of Complaint:

      BBB files indicate a Pattern of Complaints concerning fulfillment of
      transactions, billing errors, and customer relations for MoneyLion, Inc. BBB
      has noted a significant spike in consumer complaints filed since April 2019,
      and consumers are telling BBB about the issues they are experiencing with
      their accounts and the company's customer service department. A number of
      consumers say they have problems making loan payments, experience errors
      or holds in transactions they attempt when using one of MoneyLion's financial
      products. Other customers claim the confusion and technical issues with their
      MoneyLion accounts have resulted in missed payments being reported to
      credit bureaus; some of which consumers claim are erroneous and have to be
      disputed. Many consumers allegedly attempt to contact the company to
      resolve their problems but end up frustrated and without resolution by the lack
      of communication by the company.
      As of June 2020, MoneyLion Inc. has responded to BBB and provide an
      explanation of a number of measures which it has implemented to address its
      customer experience, such as enhanced in-app self-service and upgraded
      features, new customer service partnership aimed at more accurate service and
      less wait times, introduction of new online Help Center with automated
      chatbot, as well as revised FAQs and streamlined membership terms and
      levels of products.

      10. Notwithstanding thousands of consumer complaints, the sale of

consumers’ most private and sensitive personal and financial information is a multi-




5
 https://www.bbb.org/us/ny/new-york/profile/consumer-finance-companies/moneylion-inc-
0121-165324 Last visited December 28, 2020.
                                            5
          Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 6 of 24




billion-dollar industry for the CRAs and MoneyLion’s primary source of revenue –

making loans to consumers.

       11.    Experian’s parent corporation, Experian plc, reported $4.66 billion in

revenue in 2018.6

       12.    Equifax reported more than $3.4 billion in operating revenue in its

annual report for year ending in 2018.7

       13.    Trans Union reported over $2.3 billion in revenue for year ending

2018.8

       14.    MoneyLion, Inc. (“MoneyLion”), a privately held corporation, “raised

$160 million in funding, giving it a valuation of nearly $1 billion" in 2019.9

                             JURISDICTION & VENUE

       15.    This Court has jurisdiction pursuant to 15 U.S.C. § 1681p and 28 U.S.C

§ 1331.

       16.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b).



6
   https://www.experianplc.com/media/3529/experian-2018-annual-report.pdf       Last   visited
December 29, 2020.
7
       https://investor.equifax.com/~/media/Files/E/Equifax-IR/Annual%20Reports/2018-annual-
report.pdf Last visited December 29, 2020.
8
    https://investors.transunion.com/~/media/Files/T/Transunion-IR/annual-reports/2018/annual-
report-2018.pdf Last visited December 29, 2020.
9
     https://www.forbes.com/sites/donnafuscaldo/2019/07/23/moneylion-raises-160-million-at-a-
valuation-nearing-1-billion/?sh=3686b128a527 Last visited December 29, 2020.

                                              6
        Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 7 of 24




                                        PARTIES

       17.    Plaintiff Michael Wayne Keeton (“Plaintiff”) is an adult individual and

a resident of this judicial district. Plaintiff is a “consumer” as defined by 15 U.S.C.

§ 1681a(c).

       18.    Defendant Equifax does business in this judicial district and is a

Georgia corporation with its principal place of business located at 1550 Peachtree

Street NW, Atlanta, Georgia 30309. Equifax is a CRA as defined by 15 U.S.C. §

1681a(f).

       19.    Defendant Experian does business in this judicial district and is an Ohio

corporation with its principal place of business located at 475 Anton Blvd Costa

Mesa, California 92626. Experian is a CRA as defined by 15 U.S.C. § 1681a(f).

       20.    Defendant MoneyLion, Inc. is a person who furnishes information to

consumer reporting agencies under FCRA, 15 U.S.C. § 1681s-210, and conducts

substantial and regular business activities in this judicial district. MoneyLion is a

Delaware corporation with its principal place of business located at 30 W 21st Street

FL 9, New York, New York 10010-6957.

       21.    Defendant Trans Union does business in this judicial district and is a

Delaware corporation with its principal place of business located at 555 W Adams



10
   Plaintiff is making a claim against MoneyLion under § 1681s-2(b). Plaintiff is not making a
claim against said defendant under § 1681s-2(a).

                                              7
        Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 8 of 24




St., Chicago, Illinois 60661-5753. Trans Union is a CRA as defined by 15 U.S.C. §

1681a(f).

                               FACTUAL ALLEGATIONS

      22.    Plaintiff is a victim of identity theft.

      23.    In or around January 2019, an impostor applied for and opened

accounts with MoneyLion.

      24.    Upon information and belief, some of the personal identifying

information used in connection with the applications for credit purportedly

concerned Plaintiff.

      25.    Plaintiff did not apply for or authorize someone on their behalf to apply

for loans with MoneyLion.

      26.    Plaintiff did not receive any goods, benefits or services from

MoneyLion in connection with the fraudulent accounts.

      27.    MoneyLion credit reported false information in connection with at least

one of the fraudulent accounts.

      28.    Thereafter, the CRA Defendants prepared consumer reports related to

Plaintiff that included the inaccurate information.

      29.    The inaccurate information includes but is not limited MoneyLion

partial account numbers 4280 ("Account 1") and 4281 ("Account 2")(collectively

referred to as the “inaccurate information”).


                                            8
           Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 9 of 24




       30.     Accounts 1 and 2 were credit reported by MoneyLion to the CRA

Defendants as derogatory, with past due balances and with the status "charge off."

       31.     The inaccurate information harms Plaintiff’s credit reputation because

the accounts do not accurately depict Plaintiff’s credit history or creditworthiness,

or both.

       32.     Plaintiff reported the identity theft to the Alabaster Police Department.

       33.     The Alabaster Police Department categorized the type of incident as

"Identity Theft."

       34.     The police report included the police officer's name and badge number.

       35.     Equifax prepared and issued consumer reports concerning Plaintiff to

third parties that included the inaccurate information.         Plaintiff disputed the

inaccurate information to Equifax. Equifax did not delete or reinvestigate all of the

disputed items of information. On at least one occasion, Equifax failed to send

Plaintiff its dispute results.

       36.     Alternatively, Equifax failed to consider all relevant information and

perform a reasonable reinvestigation of the disputed items of information.

       37.     Plaintiff requested Equifax to provide Plaintiff with the steps it

undertook while reinvestigating Plaintiff’s dispute.       On at least one occasion,

Equifax failed to provide Plaintiff with the steps it undertook while reinvestigating

the disputed items of information.


                                            9
        Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 10 of 24




      38.    Plaintiff requested Equifax to provide Plaintiff with Plaintiff’s file. On

at least one occasion, Equifax failed to provide Plaintiff with Plaintiff’s file.

      39.    Plaintiff requested Equifax to provide Plaintiff with Plaintiff’s file due

to fraud. On at least one occasion, Equifax failed to provide Plaintiff with Plaintiff’s

file in response to Plaintiff’s request.

      40.    Plaintiff requested Equifax to provide Plaintiff with his file due to fraud

and supplied Equifax with a copy of an identity theft report. On at least one

occasion, Equifax failed to provide Plaintiff with Plaintiff’s file in response to

Plaintiff’s request.

      41.    Plaintiff provided Equifax with an identity theft report in support of

Plaintiff’s dispute of the inaccurate information.       Equifax failed to block the

inaccurate information after receipt of an identity theft report from Plaintiff.

      42.    Upon information and belief, Equifax received a fraud block

notification for Account 1 or Account 2, or both from Experian. Notwithstanding,

Equifax did not block Account 1 or Account 2, or both, on Plaintiff’s file.

      43.    Experian prepared and issued consumer reports concerning Plaintiff to

third parties that included the inaccurate information.         Plaintiff disputed the

inaccurate information to Experian. Experian did not delete or reinvestigate all of

the disputed items of information.




                                           10
        Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 11 of 24




       44.    Alternatively, Experian failed to consider all relevant information and

perform a reasonable reinvestigation of the disputed items of information.

       45.    Plaintiff requested Experian to provide Plaintiff with Plaintiff’s file. On

at least one occasion, Experian failed to provide Plaintiff with Plaintiff’s file.

       46.    Plaintiff requested Experian to provide Plaintiff with Plaintiff’s file due

to fraud.    On at least one occasion, Experian failed to provide Plaintiff with

Plaintiff’s file in response to Plaintiff’s request.

       47.    Plaintiff requested Experian to provide Plaintiff with his file due to

fraud and supplied Experian with a copy of an identity theft report. On at least one

occasion, Experian failed to provide Plaintiff with Plaintiff’s file in response to

Plaintiff’s request.

       48.    Upon information and belief, after Experian received an identity theft

report from Plaintiff, Experian provided a fraud block notification to Equifax and

Trans Union for Account 1 or Account 2, or both.

       49.    Trans Union prepared and issued consumer reports concerning Plaintiff

to third parties that included the inaccurate information. Plaintiff disputed inaccurate

information to Trans Union. Trans Union did not delete or reinvestigate all of the

disputed items of information. On at least one occasion, Trans Union failed to send

Plaintiff its dispute results.




                                            11
        Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 12 of 24




      50.    Alternatively, Trans Union failed to consider all relevant information

and perform a reasonable reinvestigation of the disputed items of information.

      51.    Plaintiff requested Trans Union to provide Plaintiff with the steps it

undertook while reinvestigating Plaintiff’s dispute. On at least one occasion, Trans

Union failed to provide Plaintiff with the steps it undertook while reinvestigating the

disputed items of information.

      52.    Plaintiff requested Trans Union to provide Plaintiff with his file. On at

least one occasion, Trans Union failed to provide Plaintiff with Plaintiff’s file.

      53.    Plaintiff requested Trans Union to provide Plaintiff with Plaintiff’s file

due to fraud. On at least one occasion, Trans Union failed to provide Plaintiff with

his file in response to Plaintiff’s request.

      54.    Plaintiff requested Trans Union to provide Plaintiff with Plaintiff’s file

due to fraud and supplied Trans Union with a copy of an identity theft report. On at

least one occasion, Trans Union failed to provide Plaintiff with Plaintiff’s file in

response to Plaintiff’s request.

      55.    Plaintiff provided Trans Union with an identity theft report in support

of Plaintiff’s dispute of the inaccurate information. Trans Union failed to block all

of the inaccurate information after receipt of an identity theft report.




                                               12
       Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 13 of 24




      56.      In response to Plaintiff’s disputes, the CRA Defendants did not contact

third parties, including but not limited to the Alabaster Police Department,

concerning the accuracy of the disputed information.

      57.      The CRA Defendants also did not review underlying account

documents for each account contained in Plaintiff’s file or the subject of Plaintiff’s

disputes, or both, such as the applications for credit.

      58.      The CRA Defendants did not conduct any handwriting analysis on

Plaintiff’s signature or the signature on the applications for the accounts.

      59.      The CRA Defendants did not make a reasonable inquiry into the

disputed information.

      60.      The CRA Defendants did not review all relevant information provided

by Plaintiff related to the disputed information.

      61.      At best, the CRA Defendants verified the false information by

confirming some of Plaintiff’s personal identifying information with some of the

personal identifying information reported by the data furnishers who supplied the

disputed information.

      62.      The CRA Defendants failed to modify or delete all of the inaccurate

information.

      63.      Despite Plaintiff’s exhaustive efforts to date, the CRA Defendants have

nonetheless deliberately, willfully, intentionally, recklessly and negligently


                                           13
          Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 14 of 24




repeatedly failed to perform reasonable reinvestigations of the above disputes as

required by the FCRA.

      64.      Plaintiff disputed the inaccurate information directly to MoneyLion.

      65.      Plaintiff provided MoneyLion with a copy of the Alabaster Police

report.

      66.      MoneyLion received the Alabaster Police Department report.

      67.      Plaintiff provided MoneyLion with a copy of a notarized Identity Theft

Victim's Complaint and Affidavit.

      68.      MoneyLion received the notarized Identity Theft Victim's Complaint

and Affidavit.

      69.      In response, MoneyLion acknowledged, via email, that Plaintiff was

not responsible for Account 2 and that "[t]his loan has now been closed by our fraud

department following a complete fraud investigation.”

      70.      Notwithstanding, MoneyLion continued to report Account 1 or

Account 2, or both, to the CRA Defendants and did not report the accounts with the

appropriate account in dispute code to the CRAs.

      71.      Plaintiff disputed the inaccurate information to Equifax, Experian, or

Trans Union.

      72.      Equifax, Experian, or Trans Union notified MoneyLion of the disputed

information.


                                          14
           Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 15 of 24




          73.   MoneyLion notified Equifax, Experian, or Trans Union that it verified

the disputed information.

          74.   As a part of MoneyLion’s FCRA investigation, it did not:

          a.    contact Plaintiff concerning the accuracy of the disputed information;

          b.    contact third parties, including but not limited to the Alabaster Police

Department, concerning the accuracy of the disputed information;

          c.    review underlying account documents, such as any applications for

credit;

          d.    conduct any handwriting analysis on Plaintiff’s signature or the

signatures associated with the account, and in its own records;

          e.    make a reasonable inquiry into the disputed information, including a

review of the police report supplied by Plaintiff;

          f.    review all relevant information provided by a consumer reporting

agency pertaining to the disputed information;

          g.    modify or delete the false account information; or,

          h.    mark or identify the accounts as in dispute.

          75.   At best, MoneyLion verified the false information by confirming some

of Plaintiff’s personal identifying information related to the accounts with some of

the personal identifying information reported by the CRA who notified MoneyLion

of Plaintiff’s dispute.


                                            15
       Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 16 of 24




      76.    MoneyLion notified at least one CRA that its reporting of the inaccurate

information was accurate on no less than .

      77.    MoneyLion notified at least one consumer reporting agency that its

reporting of the inaccurate information reported was accurate after receipt of a block

notification from a consumer reporting agency.

      78.    MoneyLion did not conduct a reasonable investigation with respect to

the disputed information.

      79.    As of result of the defendants’ conduct, Plaintiff has suffered unique

and distinct actual damages in the form of harm to credit reputation and credit score,

out-of-pocket expenses, interference with Plaintiff’s normal and usual activities and

emotional distress, including anxiety, frustration, embarrassment and humiliation.

      80.    At all times pertinent hereto, the defendants were acting by and through

their agents, servants and/or employees who were acting within the course and scope

of their agency or employment, and under the direct supervision and control of the

defendants herein.

      81.    At all times pertinent hereto, the conduct of the defendants, as well as

that of their agents, servants and/or employees, was intentional, willful, reckless, and

in grossly negligent disregard for federal laws and the rights of the Plaintiff herein.

      82.    The defendants’ conduct was a direct and proximate cause, as well as a

substantial factor, in bringing about the serious and distinct injuries to the Plaintiff


                                          16
       Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 17 of 24




that are outlined more fully above and, as a result, the defendants are liable to the

Plaintiff for the full amount of statutory, actual and punitive damages, along with

the attorney’s fees and the costs of litigation, as well as such further relief as may be

permitted by law for their violations of federal law.

COUNT ONE – VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                     (Against Equifax)

             83.       Plaintiff   adopts   and   incorporates   the   above-numbered

paragraphs as if fully stated herein.

             84.       Equifax negligently failed to comply with the requirements of the

FCRA, including Sections 1681e(b), g, c-1, c-2 and i.

             85.       Alternatively, Equifax willfully failed to comply with the

requirements of the FCRA, including Sections 1681e(b), g, c-1, c-2 and i.

             86.       As a result of Equifax’s failure to comply with the requirements

of the FCRA, Plaintiff suffered actual damages, described more fully above, for

which Plaintiff seeks actual, punitive and statutory damages, in an amount to be

determined by the jury, plus attorneys' fees and costs.

COUNT TWO – VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                    (Against Experian)

      87.    Plaintiff adopts and incorporates the above-numbered paragraphs as if

fully stated herein.




                                             17
       Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 18 of 24




      88.    Experian negligently failed to comply with the requirements of the

FCRA, including Sections 1681e(b), g, c-1 and i.

      89.    Alternatively, Experian willfully failed to comply with the

requirements of the FCRA, including Sections 1681e(b), g, c-1 and i.

      90.    As a result of Experian’s failure to comply with the requirements of the

FCRA, Plaintiff suffered actual damages, described more fully above, for which

Plaintiff seeks actual, punitive and statutory damages, in an amount to be determined

by the jury, plus attorneys' fees and costs.

  COUNT THREE – VIOLATIONS OF THE FAIR CREDIT REPORTING
                             ACT
                    (Against Trans Union)

      91.    Plaintiff adopts and incorporates the above-numbered paragraphs as if

fully stated herein.

      92.    Trans Union negligently failed to comply with the requirements of the

FCRA, including Sections 1681e(b), g, c-1, c-2 and i.

      93.    Alternatively, Trans Union willfully failed to comply with the

requirements of the FCRA, including Sections 1681e(b), g, c-1, c-2 and i.

      94.    As a result of Trans Union’s failure to comply with the requirements of

the FCRA, Plaintiff suffered actual damages, described more fully above, for which

Plaintiff seeks actual, punitive and statutory damages, in an amount to be determined

by the jury, plus attorneys' fees and costs.


                                           18
       Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 19 of 24




  COUNT FOUR – VIOLATIONS OF THE FAIR CREDIT REPORTING
                            ACT
                    (Against MoneyLion)

      95.    Plaintiff adopts and incorporates the above-numbered paragraphs as if

fully stated herein.

      96.    MoneyLion negligently failed to perform a reasonable investigation of

the disputed information pursuant to Section 1681s-2(b)(A).

      97.    Alternatively, MoneyLion willfully failed to perform a reasonable

investigation of the disputed information pursuant to Section 1681s-2(b)(A).

      98.    As a result of MoneyLion’s failure to comply with the requirements of

the FCRA, Plaintiff suffered actual damages, described more fully above, for which

Plaintiff seeks actual, punitive and statutory damages, in an amount to be determined

by the jury, plus attorneys' fees and costs.

COUNT FIVE – VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                     (Against MoneyLion)

      99.    Plaintiff adopts and incorporates the above-numbered paragraphs as if

fully stated herein.

      100. MoneyLion negligently failed to review all relevant information from

the CRAs related to Plaintiff's disputes pursuant to Section 1681s-2(b)(B).

      101. Alternatively, MoneyLion willfully failed to review all relevant

information from the CRAs related to Plaintiff's disputes pursuant to Section 1681s-

2(b)(B).
                                           19
       Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 20 of 24




      102. As a result of MoneyLion’s failure to comply with the requirements of

the FCRA, Plaintiff suffered actual damages, described more fully above, for which

Plaintiff seeks actual, punitive and statutory damages, in an amount to be determined

by the jury, plus attorneys' fees and costs.

 COUNT SIX - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
        (Against MoneyLion, 15 U.S.C. 1681 § 1681s-2(b)(1)(A))

      103. Plaintiff adopts and incorporates the above-numbered paragraphs as if

fully stated herein.

      104. In the past two years, MoneyLion failed to fully and properly

investigate Plaintiff’s disputes, pursuant to § 1681s-2(b)(1)(A).

      105. As a result of MoneyLion’s willful failure to comply with the

requirements of the FCRA, Plaintiff suffered actual damages, described more fully

above, for which Plaintiff seeks actual, punitive and statutory damages, in an amount

to be determined by the jury pursuant to § 1681o. In the alternative, as a result of

MoneyLion’s negligent failure to comply with the requirements of the FCRA,

Plaintiff suffered actual damages, described more fully above, for which Plaintiff

seeks actual damages in an amount to be determined by the jury pursuant to § 1681n.

COUNT SEVEN - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT

            (Against MoneyLion, 15 U.S.C. 1681 § 1681s-2(b)(1)(B))

      106. Plaintiff adopts and incorporates the above-numbered paragraphs as if

fully stated herein.
                                           20
       Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 21 of 24




      107. In the past two years, MoneyLion failed to review relevant information

provided by a CRA, pursuant to § 1681s-2(b)(1)(B).

      108. As a result of MoneyLion’s willful failure to comply with the

requirements of the FCRA, Plaintiff suffered actual damages, described more fully

above, for which Plaintiff seeks actual, punitive and statutory damages, in an amount

to be determined by the jury pursuant to § 1681o. In the alternative, ss a result of

MoneyLion’s negligent failure to comply with the requirements of the FCRA,

Plaintiff suffered actual damages, described more fully above, for which Plaintiff

seeks actual damages in an amount to be determined by the jury pursuant to § 1681n.

  COUNT EIGHT - VIOLATIONS OF THE FAIR CREDIT REPORTING
                               ACT
      (Against MoneyLion, 15 U.S.C. 1681 §§ 1681s-2(b)(1)(C-D))

      109. MoneyLion negligently failed to report the results of its investigations,

if any, with the appropriate account in dispute code pursuant to Sections 1681s-

2(b)(1)(C-D).

      110. Alternatively, MoneyLion willfully ailed to report the results of its

investigations, if any, with the appropriate account in dispute code pursuant to

Sections 1681s-2(b)(1)(C-D).

      111. As a result of MoneyLion’s failure to comply with the requirements of

the FCRA, Plaintiff suffered actual damages, described more fully above, for which




                                         21
       Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 22 of 24




Plaintiff seeks actual, punitive and statutory damages, in an amount to be determined

by the jury, plus attorneys' fees and costs.

                                  JURY DEMAND

      112. Plaintiff requests a jury trial on all claims.

                                       PRAYER

Wherefore, Plaintiff prays for judgment against the defendants as follows:

      On the First Claim for Relief:

          1. Actual damages to be determined by the jury;

          2. Punitive damages to be determined by the jury;

          3. Statutory damages to be determined by the jury; and

          4. Attorneys’ fees and costs.

      On the Second Claim for Relief:

          1. Actual damages to be determined by the jury;

          2. Punitive damages to be determined by the jury;

          3. Statutory damages to be determined by the jury; and

          4. Attorneys’ fees and costs.

      On the Third Claim for Relief:

          1. Actual damages to be determined by the jury;

          2. Punitive damages to be determined by the jury;

          3. Statutory damages to be determined by the jury; and


                                           22
Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 23 of 24




   4. Attorneys’ fees and costs.

On the Fourth Claim for Relief:

   1. Actual damages to be determined by the jury;

   2. Punitive damages to be determined by the jury;

   3. Statutory damages to be determined by the jury; and

   4. Attorneys’ fees and costs.

On the Fifth Claim for Relief:

   1. Actual damages to be determined by the jury;

   2. Punitive damages to be determined by the jury;

   3. Statutory damages to be determined by the jury; and

   4. Attorneys’ fees and costs.

On the Sixth Claim for Relief:

   1. Actual damages to be determined by the jury;

   2. Punitive damages to be determined by the jury;

   3. Statutory damages to be determined by the jury; and

   4. Attorneys’ fees and costs.

On the Seventh Claim for Relief:

   1. Actual damages to be determined by the jury;

   2. Punitive damages to be determined by the jury;

   3. Statutory damages to be determined by the jury; and


                                   23
Case 2:20-cv-02084-GMB Document 1 Filed 12/29/20 Page 24 of 24




   4. Attorneys’ fees and costs.

On the Eighth Claim for Relief:

   1. Actual damages to be determined by the jury;

   2. Punitive damages to be determined by the jury;

   3. Statutory damages to be determined by the jury; and

   4. Attorneys’ fees and costs.



                         Respectfully submitted,

                         /s/ Micah S. Adkins
                         Micah S. Adkins
                         (ASB-8639-I48A)
                         THE ADKINS FIRM, P.C.
                         1025 Westhaven Blvd., Suite 220
                         Franklin, Tennessee 37064
                         Telephone: (615) 370.9659
                         Facsimile: (205) 208.9632
                         Email: MicahAdkins@ItsYourCreditReport.com
                         COUNSEL FOR PLAINTIFF
                         MICHAEL WAYNE KEETON




                                   24
